OPINION OF THE COURT
Per Curiam.
Respondent Gary M. Reing was admitted to practice as an attorney and counselor-at-law in the courts of this State by the Appellate Division of the Supreme Court, First Department, on August 10, 1978. On March 25, 1986, he pleaded guilty in the Supreme Court, County of Bronx, to two counts of grand larceny in the second degree, a class D felony, under separate indictments.
As a result of these felony convictions, respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a). Judiciary Law § 90 (4) (b) further provides that by order of this court and upon presentation of a certified or exemplified copy of judgment of such conviction, the name of the person so convicted shall be struck from the roll of attorneys. Such presentation having been made, respondent’s name shall be struck from the roll of attorneys.
Sandler, J. P., Carro, Fein, Milonas and Rosenberger, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.